        CASE 0:19-cv-01774-NEB-LIB Doc. 22 Filed 09/17/20 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 SUSAN M. K.,                                       Case No. 19‐CV‐1774 (NEB/LIB)

                      Plaintiff,

 v.                                               ORDER ACCEPTING REPORT AND
                                                      RECOMMENDATION
 ANDREW M. SAUL,
 Commissioner of Social Security

                      Defendant.



       Plaintiff Susan K. brought this action after the Commissioner of Social Security

denied her application for disability benefits, asking the Court to reverse the

Commissioner’s final decision and remand the matter to the Commissioner for an award

of benefits or further proceedings. (ECF No. 1.) The parties filed cross‐motions for

summary judgment. (ECF Nos. 10, 14.) In a Report and Recommendation dated July 28,

2020, United States Magistrate Judge Leo Brisbois recommends that the Court deny

Plaintiff’s motion for summary judgment, grant Defendant’s motion for summary

judgment, and dismiss this matter with prejudice. (ECF No. 19 (“R&R”).) Plaintiff filed

an objection to the R&R, and so the Court conducts a de novo review of the portions of the

R&R to which she objects. (ECF No. 20 (“Pl. Obj.”)); 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b); D. Minn. L.R. 72.2(b). For the reasons that follow, the Court overrules Plaintiff’s

objections and adopts the R&R.
        CASE 0:19-cv-01774-NEB-LIB Doc. 22 Filed 09/17/20 Page 2 of 10




                                        BACKGROUND

       The parties do not dispute the relevant facts, only the conclusions to be drawn

from them, so the Court recounts only those facts necessary to understand the objections

raised. (See R&R at 2, 5–7, 10–15.) After Plaintiff began complaining of memory problems,

she was referred to Dr. Susan McPherson for a neuropsychological evaluation. (Id. at 10–

11.) Dr. McPherson concluded that Plaintiff met the criteria for a memory disorder. (Id.)

As part of Plaintiff’s application for disability benefits, Dr. Mary Sullivan, a state agency

consultant, reviewed Dr. McPherson’s assessment and ultimately concluded that Plaintiff

was capable of performing unskilled work. (Id. at 12; R. at 74.) Plaintiff also underwent a

cognitive assessment administered by Dr. Janene Hawkins; although Dr. Hawkins noted

that Plaintiff performed poorly on the memory section, she questioned the validity of the

assessment. (R&R at 12–13.) Plaintiff then underwent a second assessment from Dr.

McPherson; the results of this assessment showed either improvement or stable

performance. (Id. at 14–15.) Based on this information, as well as other evidence, the

administrative law judge (“ALJ”) concluded that Plaintiff was not disabled. (Id. at 2, 15.)

                                        ANALYSIS

       When reviewing the decision of an ALJ denying disability benefits, the Court must

affirm if “substantial evidence in the record as a whole supports the ALJ’s decision.”

Lawson v. Colvin, 807 F.3d 962, 964 (8th Cir. 2015). Substantial evidence is less than a

preponderance of the evidence, but enough that a reasonable mind would find adequate



                                             2
        CASE 0:19-cv-01774-NEB-LIB Doc. 22 Filed 09/17/20 Page 3 of 10




to support the ALJ’s conclusion. Id. This standard is “not high” and means only “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation omitted). The Court

may not reverse the ALJ’s decision simply because substantial evidence in the record

supports a contrary outcome or because it would have decided the case differently. Brown

v. Barnhart, 390 F.3d 535, 538 (8th Cir. 2004). So long as the ALJ’s decision “falls within

the available zone of choice,” the Court will affirm. Buckner v. Astrue, 646 F.3d 549, 556

(8th Cir. 2011) (citation omitted). Therefore, if the Court’s review of the record supports

two possible, but inconsistent, conclusions, and one of those conclusions represents the

ALJ’s findings, the Court must affirm the ALJ’s decision. Wright v. Colvin, 789 F.3d 847,

852 (8th Cir. 2015). Based on this standard and its review of the record, the Court agrees

with the conclusions of Judge Brisbois and accepts the R&R.

       Plaintiff raises two objections to the R&R: (1) Judge Brisbois applied the wrong

standard of review, which “has led to a faulty interpretation” of her argument (Pl. Obj.

at 1–2); and (2) Judge Brisbois did not address “the ALJ’s failure to discuss the entirety of

[Dr. Hawkins’] report on which [the ALJ] ostensibly relied in discounting [Plaintiff’s]

complaints regarding her memory and ability to learn new tasks.” (Id. at 3.)

       Standard of Review. Plaintiff’s argument about the standard of review appears to be

that Judge Brisbois only considered whether the record contained “substantial evidence”

supporting the ALJ’s decision, rather than “substantial evidence in the record as a



                                             3
           CASE 0:19-cv-01774-NEB-LIB Doc. 22 Filed 09/17/20 Page 4 of 10




whole.” (Id. at 2.) According to Plaintiff, the R&R’s statement of the standard of review

“implies that if the Commissioner can point to anything in the record that detracts from

an individual’s claim for benefits, that will be sufficient to uphold the Commissioner’s

decision.” (Id. at 2 (emphasis in original).) Plaintiff cites the conclusions from several tests

of her cognitive ability to argue that the record as a whole supports her claim that she is

disabled. (Id. at 2–3 (citing (R. at 503, 539, 541).1) Plaintiff asserts that these cognitive

assessments constitute “multiple objective findings showing that she was far more

limited than the ALJ’s residual functional capacity” (“RFC”) finding concluded. (Id. at 2.)

These findings, per Plaintiff, demonstrate that her learning and memory capabilities are

severely impaired and that the ALJ’s decision is unsupported. (Id. at 2–3.)

         Plaintiff’s objections to the standard Judge Brisbois applied to review the ALJ’s

decision are unfounded for two reasons. First, Judge Brisbois was aware of the

appropriate standard and stated it correctly multiple times in the R&R. (See, e.g., R&R at 4

(“Judicial review [of the ALJ’s decision] is constrained to a determination of whether the

decision is supported by substantial evidence in the record as a whole.”); id. at 8 (“Plaintiff

argues that the record as a whole does not support the ALJ’s RFC determination . . . .”);

id. (“Although Plaintiff argues that there is no substantial evidence in the record as a

whole to support the ALJ’s RFC determination . . . .”); id. at 9 (“To be clear, Plaintiff does




1   The administrative record can be found at ECF No. 8.


                                               4
         CASE 0:19-cv-01774-NEB-LIB Doc. 22 Filed 09/17/20 Page 5 of 10




not argue that the record as a whole lacks substantial evidence to support the ALJ’s RFC

finding.”).)

       Second, Judge Brisbois properly applied that standard because substantial

evidence in the record as a whole supports the ALJ’s determination that Plaintiff is not

disabled within the meaning of the Social Security Act. Although Plaintiff’s performance

on Dr. McPherson’s first battery of tests met the criteria for a memory disorder, Plaintiff

later improved much of her performance on the second battery of tests, but she again

performed poorly on the memory section. (R. at 320–24, 524–29.) Dr. Sullivan raised

concerns about the validity of Dr. McPherson’s first battery of tests, noting that Plaintiff

performed better on more difficult portions of the tests and that Plaintiff’s memory

deficiencies appeared linked more to a failure to learn the content tested than to a failure

in remembering it later. Thus, Dr. Sullivan’s analysis undermined Dr. McPherson’s

conclusions that Plaintiff had a memory disorder. (Id. at 71–72.) And Dr. Sullivan

concluded that Plaintiff’s performance was “not inconsistent with [Plaintiff’s]

longstanding structural brain abnormalities” and that Plaintiff, despite possible cognitive

deficits, was able to undertake unskilled work. (Id. at 72, 74.)

       Dr. Hawkins’s analysis also undermines Dr. McPherson’s conclusions, as Dr.

Hawkins noted “stable to improved functioning” in the year and a half since Plaintiff’s

last assessment. (Id. at 502.) Although Plaintiff again performed poorly on the memory

portions, Dr. Hawkins specifically questioned her performance, noting that it was



                                              5
          CASE 0:19-cv-01774-NEB-LIB Doc. 22 Filed 09/17/20 Page 6 of 10




“inconsistent with her ability to provide current news events, her daily routine, accurate

orientation, and so forth.” (Id. at 503.) Dr. Hawkins also reported several “threats” to the

validity of the test results based on her observations: Plaintiff gave up quickly at times

during the assessment and performed tasks deliberately even when told to do so quickly.

(Id. at 501.) Dr. Hawkins concluded that although “on the surface [Plaintiff] shows an

effective amnestic syndrome for recent verbal information, this is inconsistent with her

knowledge of recent events,” was unable to rule out a true cognitive impairment, and

offered a “diagnosis of amnestic syndrome provisional, as there are threats to validity.”

(Id. at 504.) As to functional work capability, Dr. Hawkins determined that Plaintiff “may

be able to participate in a rote position emphasizing her strong verbal and interpersonal

skills.” (Id. at 505.)

         In addition to the medical evidence, the ALJ also considered evidence that Plaintiff

continued to drive, managed her own finances, worked for pay caring for her mother,

lived independently, conducted normal daily activities like laundry and grocery

shopping, and advertised an errand service within her condominium development. (R.

at 14–17; see R. at 33–37.)

         Based on its review of the record, the Court concludes that Judge Brisbois correctly

found that the ALJ’s conclusion was supported by substantial evidence in the record as a

whole.




                                              6
         CASE 0:19-cv-01774-NEB-LIB Doc. 22 Filed 09/17/20 Page 7 of 10




        Report of Dr. Hawkins. Plaintiff also objects that Judge Brisbois did not “address the

ALJ’s failure to discuss the entirety of [Dr. Hawkins’] report on which he ostensibly relied

in discounting [Plaintiff’s] complaints regarding her memory and ability to learn new

tasks.” (Pl. Obj. at 3.) Plaintiff argues that Judge Brisbois gave too much weight to a

statement from Dr. Hawkins that Plaintiff’s “tested memory deficits are completely

inconsistent” with her “level of functioning, a contradiction previously ignored” by prior

assessors. (Id.) According to Plaintiff, Dr. Hawkins’ statement is not evidence that a

“reasonable mind might accept as adequate” to support a finding that Plaintiff is not

disabled because there is “overwhelming evidence” of her “memory and learning

difficulties” and because the ALJ took the statement out of context and ignored that Dr.

Hawkins also concluded that other factors might have affected Plaintiff’s performance.

(Id.)

        Plaintiff’s objection to the R&R’s alleged failure to address the ALJ’s purported use

of a single statement from Dr. Hawkins’ report out of context lacks merit. Plaintiff raised

the issue in her motion for summary judgment and Judge Brisbois addressed the

argument in detail in the R&R. (ECF No. 11 at 14–15; see R&R at 15–17.) The ALJ, in his

decision, concluded that Plaintiff had “no more than moderate limitation in

understanding, remembering or applying information.” (R. at 19.) The ALJ based this

conclusion in part on an “obvious inconsistency between [Plaintiff’s] tested and

functional memory,” and stated that “Dr. Hawkins clearly explained how the tested



                                              7
        CASE 0:19-cv-01774-NEB-LIB Doc. 22 Filed 09/17/20 Page 8 of 10




memory deficits are completely inconsistent with [Plaintiff’s] level of functioning.” (Id.)

Plaintiff specifically objects to the ALJ’s use of this language. (See ECF No. 20 at 3.) But

the ALJ did not take Dr. Hawkins’ statement out of context; Dr. Hawkins’ report

reiterated several times that Plaintiff’s performance was inconsistent with descriptions of

her daily life and activities. (R. at 502–06.) Additionally, as Judge Brisbois recognized, the

ALJ did not rely solely upon Dr. Hawkins’ report to conclude that there was an obvious

inconsistency between the tests and Plaintiff’s reported routine. (R&R at 15–16.) The ALJ

discussed several inconsistencies between Plaintiff’s claimed memory deficits and her

reported life activities, including that Plaintiff testified that she could perform full‐time

work; continued to drive; managed her finances; cared for her mother and was paid to

do so; lived independently; performed household activities like cleaning, laundry, and

grocery shopping; and operated and advertised cleaning and errand services within her

condominium development. (R. at 14–17.) The ALJ also specifically stated that, in making

his decision, he relied upon the fact that Plaintiff’s claimed deficits were “not entirely

consistent with the medical evidence and other evidence in the record,” demonstrating

that he did not solely rely upon Dr. Hawkins’ statement in concluding that Plaintiff’s

tested and functional capacities were inconsistent. (R. at 15.)

       Moreover, to the extent that Plaintiff asks the Court to overrule the ALJ’s findings

and give more weight to Dr. McPherson’s conclusions rather than those of Dr. Hawkins,

the Court cannot do so. Interpreting “physicians’ findings is a factual matter left to the



                                              8
        CASE 0:19-cv-01774-NEB-LIB Doc. 22 Filed 09/17/20 Page 9 of 10




ALJ’s authority,” Mabry v. Colvin, 815 F.3d 386, 391 (8th Cir. 2016), and it is the ALJ’s

function—not this Court’s—“to weigh conflicting evidence and to resolve disagreements

among physicians.” Kirby v. Astrue, 500 F.3d 705, 709 (8th Cir. 2007). The ALJ did so here.

Dr. McPherson’s opinions conflicted with those of Dr. Hawkins, and the ALJ used the

record as a whole to resolve the conflict. As noted above, the Court’s own review of the

record shows that the ALJ’s decision was supported by substantial evidence in the record

as a whole. Because the ALJ performed his function to resolve conflicting medical

evidence and his decision is supported by substantial evidence in the record as a whole,

it falls “within the available zone of choice,” and the Court accordingly affirms it. Buckner,

646 F.3d at 556.

       The parties do not object to any other aspect of the R&R. When no objection has

been made, the Court determines whether the recommendations are clearly erroneous or

contrary to law. Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996).

Having reviewed those portions of the R&R to which the parties have not objected, the

Court finds no clear error.

       Based on the foregoing, and on all the files, records, and proceedings herein, the

Court OVERRULES Plaintiff’s objection (ECF No. 20) and ACCEPTS the R&R (ECF

No. 19) as set forth above. IT IS HEREBY ORDERED THAT:

       1.     The Plaintiff’s motion for summary judgment (ECF No. 10) is DENIED;




                                              9
       CASE 0:19-cv-01774-NEB-LIB Doc. 22 Filed 09/17/20 Page 10 of 10




      2.    The Defendant’s motion for summary judgment (ECF No. 14) is

            GRANTED; and

      3.    This matter is DISMISSED WITH PREJUDICE.




LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: September 17, 2020                 BY THE COURT:

                                          s/Nancy E. Brasel
                                          Nancy E. Brasel
                                          United States District Judge




                                     10
